DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/06/2021 has been entered.
Response to Amendment
In light of the amendments to the claims, the previous 112a and 112b rejections and the previous objections are hereby withdrawn.
Examiner acknowledges cancellation of claims 2 and 3.
Examiner acknowledges addition of new claim 12.
Allowable Subject Matter
Claims 1 and 4-12 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter of claim 1 that is seen in that art, Mei (CN 201210876 Y) teaches the use of a glove with a paraffin filled layer 5, between a first layer and an outer covering, that comprises resistive wires (but not coils) 3 to provide heat to the paraffin layer for therapy and Mei also provides a control unit 2. Ross (US 4662006 A) provides teachings of a first inner layer 40 of a glove being porous. And Gramlin (US 20160235139 A1) teaches the use of a glove with heating wires 04 being in the form of coils, so may be combined with Mei to meet coils, and also provides the usage of an insulative layer (so the claimed thin layer of insulating material) used with heating wires 3. 
However, in the art there is a lack of teaching of providing a splint surrounding the paraffin second layer which is configured to be mounted on the extremities wherein this splint comprises opposed ends and adjacent edges extending between said opposed ends, said adjacent edges defining an opening with a first distance between said edges; and bi-metallic wire operatively connected to said splint, said bi-metallic wire configured to contract when electric current is applied drawing said edges towards one another reducing said first distance to a second distance with said splint straightening said extremities.
As such claim 1 and its dependents are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        9/8/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786